Case 8-19-72497-las Doc 38 Filed 07/26/19 Entered 07/26/19 12:45:29

Fill in this information to identify the case:

Debtor name Mox bev t A MA CHP

United States Bankruptcy Court for the: Caskey District of Ret

(State)

C0 Check if this is an
amended filing

Case number (If known): { 4 oa t 249 + “I Jes

 

 

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property 1245

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/8, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 2066).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write

the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

EE «= and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 

CJ No. Go to Part 2.
CL] Yes. Fill in the information below.

Current value of debtor's
interest

g it OCC

All cash or cash equivalents owned or controlled by the debtor

2. Cash on hand

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

 

Name of institution (bank or brokerage firm) Type of account Last 4 digits of account number
31 TD Rank Cheech Tay oe $
3.2: ss = $

 

4, Other cash equivalents (Identify ail)

 

 

 

 

4.1.
4.2.

5. Total of Part 1 $ (ee Ooo
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 

 

| Part 2: | Deposits and prepayments

6. Does the debtor have any deposits or prepayments?

wa No. Go to Part 3.
C) Yes. Fill in the information below.

 

Current value of
debtor’s interest

7. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit

7A. $
Te

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 1

 

 
Case 8-19-72497-las Doc 38 Filed 07/26/19 Entered 07/26/19 12:45:29

Debtor Case number (if known)

 

Name

§. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
Description, including name of holder of prepayment
81. $
8.2. $

 

9. Total of Part 2. §
Add lines 7 through 8. Copy the total to line 81.

 

 

 

 

Accounts receivable

10. Does the debtor have any accounts receivable?
& No. Go to Part 4.

() Yes. Fill in the information below.

Current value of debtor’s

 

 

 

 

 

 

 

interest
11, Accounts receivable
11a. 90 days old or less: = = eee => 5
face amount doubtful or uncollectible accounts
11b, Over 90 days old: - Sead > §
face amount doubtful or uncollectible accounts
12. Total of Part 3 $
Current value on lines 11a + 11b = line 12. Copy the total ic line 82.
BEA tevestments
13. Does the debtor own any investments?
8 No. Go to Part 5.
( Yes. Fill in the information below.
Valuation method Current value of debtor’s
used for current value interest

14, Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:
14.1.

 

 

 

 

 

$
14.2, $
15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
including any interest in an LLC, partnership, or joint venture
Name of entity: % of ownership:
15.1. % 5
18,2. % 5
16. Government bonds, corporate bonds, and other negotiable and non-negotiable
instruments not included in Part 1
Describe:
16.1, §
16.2. g

 

Add lines 14 through 16. Copy the total to line 83.

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 2

 

 
Debtor Case number (if known)

Case 8-19-72497-las Doc 38 Filed 07/26/19 Entered 07/26/19 12:45:29

Name

Ee Inventory, excluding agriculture assets

18.

19.

20.

21.

22.

23.

24.

25.

26.

Does the debtor own any inventory (excluding agriculture assets)?
3 No. Go to Part 6.
() Yes. Fill in the information below.

General description Date of the last Net book value of = Valuation method used
physicalinventory debtor's interest for current value

(Where available)

 

 

 

 

 

 

 

 

Raw materials

MM TDD YYYY $
Work in progress

MM /DD/IYYYY $
Finished goods, including goods held for resale

MM TDD IYYYY $
Other inventory or supplies

MM /DD/YYYY $
Total of Part 5
Add lines 19 through 22. Copy the total to line 84.
Is any of the property listed in Part 5 perishable?
Ci No
Cl) Yes
Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
CL} No

C} Yes. Book value Valuation method Current value

Has any of the property listed in Part 5 been appraised by a professional within the last year?

CI] No
LJ Yes

Es Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

28.

29.

30.

31.

32.

“Bl No. Go to Part 7.

(J Yes. Fill in the information below.

General description
debtor's interest for current value

(Where available)

Current value of
debtor’s interest

 

 

 

Net book value of Valuation methed used

Current value of debtor's
interest

 

 

 

Crops—either planted or harvested

$
Farm animals Examples: Livestock, poultry, farm-raised fish

3
Farm machinery and equipment (Other than titled motor vehicies)

3
Farm and fishing supplies, chemicals, and feed

$

 

Other farming and fishing-related property not already listed in Part 6
$

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property

page 3

 

 

 
Debtor Case number (iténown)

33.

35,

36,

af:

Case 8-19-72497-las Doc 38 Filed 07/26/19 Entered 07/26/19 12:45:29

 

Name

Total of Part 6.
Add lines 28 through 32. Copy the total to line 85.

. ls the debtor a member of an agricultural cooperative?

LI No

CJ Yes. Is any of the debtor's property stored at the cooperative?
C) No
QQ) Yes

Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

CL) No

C) ves. Book value $ Valuation method Current value $

Is a depreciation schedule available for any of the property listed in Part 67

Q No
C} Yes

Has any of the property listed in Part 6 been appraised by a professional within the last year?

Q No
O Yes

sal orice furniture, fixtures, and equipment; and collectibles

38.

39.

40.

41.

42.

43.

44.

45,

 

 

 

 

Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

No. Goto Part 8.
(J Yes. Fill in the information below.

General description Net book value of Valuation method

debtor's interest used for current value
(Where available)

Office furniture

Current value of debtor’s
interest

 

 

 

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property

 

 

 

$
Office fixtures
$
Office equipment, including all computer equipment and
communication systems equipment and software
$
Collectibles Examples: Antiques and figurines; paintings, prints, or other
artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
or baseball card collections; other callections, memorabilia, or collectibles
42.1 § $
42.2 $ 3
42.3 § $
Total of Part 7.
Add lines 39 through 42. Copy the total to line 86.
Is a depreciation schedule available for any of the property listed in Part 7?
CI No
L} Yes
Has any of the property listed in Part 7 been appraised by a professional within the last year?
C) No
L} ves

page 4

 

 

 

 
Case 8-19-72497-las Doc 38 Filed 07/26/19 Entered 07/26/19 12:45:29

Debtor Case number (known)
Name

GED) actinery, equipment, and vehicles

 

46. Does the debtor own or lease any machinery, equipment, or vehicles?

eB No. Go to Part 9.

Q Yes. Fill in the information below.

General description Net book value of Valuation method used Current value of
debtor's interest for current value debtor’s interest
Include year, make, model, and identification numbers {i.e., VIN,

HIN, or N-number) (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

 

 

 

 

 

 

 

 

 

 

 

47.1 $ $
47.2 $ $
47.3 $ $
47.4 $ $
48. Watercraft, trailers, motors, and related accessories Examples: Boats,
trailers, motors, floating homes, personal watercraft, and fishing vessels
48.1 $
48.2 $ $.
49. Aircraft and accessories
49.1 $ $
49.2 $
30. Other machinery, fixtures, and equipment (excluding farm
machinery and equipment)
$ $
51. Total of Part 8. g
Add lines 47 through 50. Copy the total to line 87.

 

 

 

52. Is a depreciation schedule available for any of the property listed in Part 8?
L] No
C) Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
No
CL) Yes

Official Form 206A/B Schedule A/B: Assets ——- Real and Personal Property page 5

 

 
Debtor

Case 8-19-72497-las Doc 38

Filed 07/26/19 Entered 07/26/19 12:45:29

 

Name

54. Does the debtor own or lease any real property?

Case number (if known)

 

Qj No. Go to Part 10.

BB Yes. Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

56.

Description and location of property

Include street address or other description such as
Assessor Parcel Number (APN), and type of property
(for example, acreage, factory, warehouse, apartment

or Office building). if available,

Nature and extent Net book value of
of debtor’s interest debtor's interest

(Where available)

Valuation method used
for current value

Fay Analysis

Current value of
debtor's interest

 

 

 

 

 

 

 

 

 

55.1.4 Commercial 5 ) 4

55.2 200 Goum Keg { Kove oe CMV Auselg giv s & 4 1 ==.
55.3 § $

55.4 5 §

55.5 § 5.

55.6 § 5

 

Total of Part 9.

 

Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

o/. Is a depreciation schedule available for any of the property listed in Part 9?

Ca No
OQ Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

FERED tetancinies and intellectual property

59.

60.
61.
62.

63.

64.

65.

66,

No
ww Yes

 

 

3(2.993 COO

 

 

Does the debtor have any interests in intangibles or intellectual property?

pte Go to Part 11.
Yes. Fill in the information below.

General description

Patents, copyrights, trademarks, and trade secrets

Net book value of
debtor's interest

(Where available)

Valuation method
used for current value

Current value of
debtor’s interest

 

 

 

 

 

 

5 5
Internet domain names and websites

S 5.
Licenses, franchises, and royalties

3 $
Customer lists, mailing lists, or other compilations

$ $
Other intangibles, or intellectual property § $
Goodwill

$ $

 

 

Total of Part 10.

Add lines 60 through 65. Copy the total to line 89.

Official Form 206A/B

Schedule A/B:

Assets — Real and Personal Property

page 6

 

 

 

 
Case 8-19-72497-las Doc 38 Filed 07/26/19 Entered 07/26/19 12:45:29

 

 

Debtor — Case number (i krawn)

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
a No
QC) Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
QO No
C) Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

QO No
Q Yes

Ea All other assets

70.

71.

72,

13.

74,

75.

76.

he

78.

79,

 

Does the debtor own any other assets that have not yet been reported on this form?

Include all interests in executory contracts and unexpired leases not previously reported on this form.
fA No. Go to Part 12.

QC Yes. Fill in the information below.

Notes receivable
Description (include name of obligor)

 

 

 

Current value of
debtor’s interest

 

 

 

Total face amount doubtful or uncollectible amount
Tax refunds and unused net operating losses (NOLs)
Description (for example, federal, state, local}
Tax year
‘Tax year
Tax year

Interests in Insurance policies or annuities

 

Causes of action against third parties (whether or not a lawsuit
has been filed)

 

Nature of claim

 

Amount requested $

Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims

 

Nature of claim

 

Amount requested S

Trusts, equitable or future interests in property

 

Other property of any kind not already listed Examples: Season tickets,
country club membership

 

 

Total of Part 11.
Add lines 71 through 77. Copy the total to line 90.

Has any of the property listed in Part 11 been appraised by a professional within the last year?
Cj No
CI Yes

Official Form 206A4/B Schedule A/B: Assets — Real and Personal Property

 

 

 

page 7

 

 

 
Debtor

Case 8-19-72497-las Doc 38 Filed 07/26/19 Entered 07/26/19 12:45:29

 

Name

aa

In Part 12 copy all of the totals from the earlier parts of the form.

80.

81.

82

83.

84.

85.

86.

87.

88.

89.

90.

at.

92.

Official Form 206A/B

Case number (i kmown)

 

Type of property

Cash, cash equivalents, and financial assets. Copy line 5, Part 7.

Deposits and prepayments. Copy line 9, Part 2.

- Accounts receivable. Copy line 42, Part 3.

Investments. Copy line 17, Part 4,
Inventory. Copy line 23, Part 5.

Farming and fishing-related assets. Copy line 33, Part 6.

Office furniture, fixtures, and equipment; and collectibles.
Copy fine 43, Part 7.

Machinery, equipment, and vehicles. Copy line 51, Part 8.

Real property. Copy line 56, Part Qo. o.....cccccssssssssssessssusessesssssessrsesssuccrsssessussssecsssseesssessecessees

Intangibles and intellectual property. Copy line 66, Part 70.

All other assets. Copy line 78, Part 11.

Total. Add lines 80 through 90 for each COIN. ....-...2-cececcceccecee-0- 91a.

Total of all property on Schedule AJB. Lines 914 + 91b = 92. o...ccecccscssssssecssoessssnvessusesotsssetecessectsicessecestteeeseeeeeceeeeeoe

 

Current value of
personal property

s (teOo

 

Current value
of real property

5 (244 3000

|

 

 

 

 

 

 

s 2010 Od

 

Schedule A/B: Assets — Real and Personal Property

page 8

 

 

 
